Citation Nr: 1533262	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-10 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a back injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Increased compensable rating for bilateral hearing loss

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  See Veteran's September 2010 claim.  The Veteran was last afforded a VA audiological examination in March 2012.  In hearing testimony of April 2015, the Veteran maintained that his "hearing is getting worse and not better" and referred to "a major decrease in [the] ability to discriminate speech" since the most recent audiological testing of March 2012.  The Veteran requests "a more contemporary examination."

In light of the foregoing, the Board finds that a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that a veteran is entitled to a new VA examination if evidence suggests that the condition has worsened since the last examination); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (holding that VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse).

Service connection for back disability

The Veteran contends that service connection is warranted for a back disability allegedly caused by the forced landing of an airplane of which he was a passenger during military service in May 1955.  

In general, service connection may be established for a disability resulting from personal injury suffered or a disease contracted in the line of duty in active service.  See 38 U.S.C.A. § 1131 (West 2014).  Service connection generally requires:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

VA's duty to assist a claimant may include providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA has provided an examination, the examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This means that a medical examination report, in order to be relied upon, must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


The medical evidence in the record is inadequate, however, as to the issue of a nexus between an injury during service and the Veteran's current back disability.  Specifically, the negative nexus opinion of the January 2014 VA doctor lacks a clear rationale.  The VA doctor concluded that the Veteran's "thoracolumbar strain with DJD  . . .  was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  A stated basis for that nexus opinion is, "The veteran did not report or list having any back condition secondary to this plane crash; therefore, I can only speculate that the veteran's present back condition was secondary to this plane crash (emphasis added)."

Given that the rationale of the January 2014 nexus opinion is ambiguous and is at least partly based upon speculation, additional medical inquiry is warranted. 

The Board also finds the March 2012 VA medical examination to be inadequate.  The examiner's entire rationale for a negative nexus opinion was stated as: "There are no in-service medical records made available for my review that could serve as medical evidence to connect the current neck/back/low back condition to the Veteran's military service, and to corroborate the given history of involvement in an aircraft crash landing in May 1955."  In this way, the March 2012 examiner improperly made a lack of documentary evidence during or after service the sole basis for finding the absence of a nexus.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A medical examiner cannot rely solely on the absence of medical records corroborating an injury to conclude that there is no relationship between a claimant's current disability and his or her military service.  Id. at 40.

Finally, the Veteran's private doctor has offered a positive nexus opinion, stating: "[The Veteran] is currently being treated for chronic upper back, neck and bilateral shoulder pain.  I believe that he has had this problem for many years.  He relates an airplane accident in 1955 where his airplane had crashed.  Since then he has noticed upper back and neck pain which has been worsening over the last 50 years without complete resolution. . . .  I believe that [the Veteran's] chronic back pain, neck pain, and bilateral shoulder pains are a direct result of his plane crash in 1955.  He has not had complete relief from these injuries since the accident."  See April 2015 private treatment record of Dr. P.S.  It is unclear, however, whether the currently diagnosed back disabilities are related to service.  

The Veteran testified at the Board hearing that he first obtained medical care through VA facilities in 1989.  On remand, VA medical records dating back to 1989 should be requested.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to obtain outstanding VA treatment records dating from 1989, including records of treatment from the Pasadena clinic (which the Veteran reports is now closed) and the West LA VA Medical Center.  

2.  Schedule the Veteran for an audiological examination by an appropriate VA examiner.  The examiner should review the Veteran's VA claims folder prior to the examination.  The examiner should report the current nature and extent of any bilateral hearing loss including the functional impairment resulting therefrom.  All necessary testing should be accomplished and should be explained to the Veteran.  

3. After step 1 is complete, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his back disability/disabilities.  The Veteran's claims folder and all relevant medical records should be reviewed by the examiner.

The examiner is asked to review the pertinent evidence, including the Veteran's assertions, and to opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's back condition is related to his period of military service, including his account of an airplane accident during service.

The examiner's attention is directed to the newspaper article indicating that the Veteran was involved in an airplane accident and his reports of continuing pain thereafter.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A rationale for all opinions expressed should be provided.

4. After completing the requested action and any additional notification and/or development warranted, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






